Title: From Thomas Jefferson to Henry Lee, 10 August 1824
From: Jefferson, Thomas
To: Lee, Henry


                        Sir
                        
                            Mono
                            Aug. 10. 24.
                        
                    I have duly received your favor of the 14th and with it the prospectus of a newspaper which it covered. if the style and spirit of that should be maintained in the paper itself it will be truly worthy of the public patronage. as to myself it is many years since I have ceased to read but a single paper. I am no longer therefore a general subscriber for any other. yet to encourage the hopeful in the outset I have sometimes subscribed for the 1st year on the condition of being discontinued at the end of it, without further warning. I do the same now with pleasure for yours, and unwilling to have outstanding accounts which I am liable to forget I now inclose the price of the tri-weekly paper. I am no believer in the amalgamation of parties, nor do I consider it as either desirable or useful for the public; but only that, like religious differences, a difference in politics should never be permitted to enter into social intercourse, or to disturb its friendships, its charities or justice. in that form, they are censors of the conduct of each other, and useful watchmen for the public. men by their constitutions are naturally divided into two parties. 1. those who fear and distrust the people, and wish to draw all powers from them into the hands of the higher classes. 2dly those who identify themselves with the people, have confidence in them cherish and consider them as the most honest & safe, altho’ not the most wise depository of the public interests. in every country these two parties exist, and in every one where they are free to think, speak, and write, they will declare themselves. call them therefore liberals and serviles, Jacobins and Ultras, whigs and tories, republicans and federalists, aristocrats and democrats or by whatever name you please; they are the same parties still and pursue the same object. the last appellation of artistocrats and democrats is the true one expressing the essence of all. a paper which shall be governed by the spirit of Mr Madison’s celebrated report, of which  you express in your prospectus so just and high an approbation, cannot be false to the rights of all classes. the grandfathers of the present generation of your family I knew well. they were friends and fellow laborers with me in the same cause and principle. their descendants cannot follow better guides. accept the assurance of my best wishes & respectful consideration.
                        Th: Jefferson
                    